CREDIT FACILITY AGREEMENT
 
AGREEMENT by and between Protalex, Inc., a Delaware corporation (the “Company”)
and Niobe Ventures, LLC, a Delaware limited liability company (“Niobe”), dated
as of December 2, 2009.
 
WHEREAS, the Company is seeking a credit facility of $2.0 million;
 
WHEREAS, Niobe is the holder of a Senior Secured Convertible Note made by the
Company in the principal amount of $1.0 million (the “Outstanding Note”); and
 
WHEREAS, Niobe wishes to make a $2.0 million credit facility available to the
Company;
 
NOW THEREFORE, the parties hereby agree as follows:
 
1.            Credit Facility.
 
(a)           Niobe hereby agrees that it will make available to the Company up
to $2.0 million in the form of secured loans at the request of the Company made
at any time prior to June 30, 2012 (the “Expiration Date”) upon the occurrence
of the following events (each a “Benchmark” and collectively the “Benchmarks”):
 
[(i)           up to 25% of the facility in the aggregate may be drawn upon the
occurrence of the commencement of the Phase 1B clinical trial of PRTX 100 in
South Africa (the “RA Trial”);
 
(ii)           up to 25% of the facility in the aggregate may be drawn upon six
(6) months following the commencement date of the RA Trial; and
 
(iii)          up to 50% of the facility in the aggregate may be drawn upon the
results of the RA Trial demonstrating the safety and efficacy of PRTX 100 in the
RA Trial patients following repeated dosing.
 
(b)           Niobe shall only be obligated to make loans to the Company
hereunder to the extent that the Benchmarks have been achieved and the other
conditions set forth herein are met.
 
(c)           Notwithstanding anything to the contrary that may be contained
herein, in no event shall Niobe be required to loan the Company more than $2.0
million hereunder, or to make any loan at any time after the Expiration Date.
 
2.            Request for Loans.
 
At any time prior to the Expiration Date, the Company may request that Niobe
make a loan to the Company by submitting to Niobe a written request therefor (a
“Loan Request”), which Loan Request must contain: (i) the amount of the loan
requested to be made  (which must be a minimum of $250,000); (ii) those
Benchmarks, if any, that have been achieved; and (iii) the aggregate principal
amount of all loans made to the Company by Niobe pursuant to this Agreement
prior to such request.  Such Loan Request must be accompanied by a written
certification signed by an executive officer of the Company certifying that no
Event of Default has occurred and is continuing under the Outstanding Note.

 
 

--------------------------------------------------------------------------------

 

3.            Loans.
 
(a)           Within ten (10) days of the receipt of such Loan Request, Niobe
shall make a loan to the Company in an amount equal to the lesser of (i) the
amount sought in such Loan Request, or (ii) (A) $2.0 million multiplied by (B)
the percentage set forth next to the greatest Benchmark that has been achieved
by the Company as of the date of such Loan Request, minus (ii) the aggregate
amount of all loans previously made to the Company by Niobe pursuant to this
Agreement (the “Available Amount”);
 
(b)           If the amount sought in such Loan Request is in excess of the
Available Amount, Niobe, in its sole and absolute discretion, may (but shall not
be required to) make a loan to the Company for all or any portion of such
excess.
 
(c)           Each loan made to the Company by Niobe shall be represented by a
Senior Secured Convertible Promissory Note in the form of Exhibit A annexed
hereto (a “CF Note”); provided that (i) Conversion Price in Section 3(b) of such
CF Note shall be equal to the Conversion Price that would be in effect pursuant
to the provisions of the Outstanding Note in effect on the day that such CF Note
is made (whether or not the Outstanding Note is then outstanding), and (ii) the
maturity date shall be the later of the fifteen month anniversary of the date
the loan is made or December 31, 2012.
 
(d)           The obligations of the Company pursuant to each CF Note shall be
secured by a first priority perfected security interest in all of the assets of
the Company pursuant to the Amended and Restated Security Agreement in the form
of Exhibit B annexed hereto.
 
4.            Notices.
 
All notices or other communications which are required or permitted hereunder
shall be in writing and sufficient if delivered personally or sent by
nationally-recognized overnight courier or by registered or certified mail,
postage prepaid, return receipt requested or by facsimile, with confirmation as
provided above addressed as follows:
 
If to Company:


Protalex, Inc.
145 Union Square Drive
New Hope, PA 18938
Attention: Chief Financial Officer


With copies to


Morse, Zelnick, Rose & Lander LLP
405 Park Avenue, Suite 1401
New York, NY  10022
Attention:  Kenneth S. Rose, Esq.
Fax:  212-838-5030

 
2

--------------------------------------------------------------------------------

 


If to Niobe:


Niobe Ventures, LLC
c/o Arnold P. Kling
712 Fifth Avenue, 11th Floor
New York, NY 10019
Attention: Arnold P. Kling, Manager
Fax:  212-713-1818

 
5.            Governing Law.
 
All questions concerning the construction, validity, enforcement and
interpretation of this Agreement, and any claim, controversy or dispute arising
under or related to this Agreement, the relationship of the parties, and/or the
interpretation and enforcement of the rights and duties of the parties hereunder
shall be governed by and construed and enforced in accordance with the internal
laws of the State of New York, without regard to the principles of conflicts of
law thereof. Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced in the state or federal courts sitting in the City of New York,
Borough of Manhattan (the “New York Courts”). Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the New York Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, or such
New York Courts are improper or inconvenient venue for such proceeding. Each
party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
Each party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby. If either party shall commence an action or proceeding to enforce any
provisions of this Agreement, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its attorney’s fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such action or proceeding.
 
6.            Waiver.
 
Any waiver by the Company or Niobe of a breach of any provision of this
Agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement.

 
3

--------------------------------------------------------------------------------

 

7.            Severability.
 
If any provision of this Agreement is invalid, illegal or unenforceable, the
balance of this Agreement shall remain in effect, and if any provision is
inapplicable to any person or circumstance, it shall nevertheless remain
applicable to all other persons and circumstances.
 

 
PROTALEX, INC.
     
By:
     
  Kirk M. Warshaw
   
    Chief Financial Officer
       
NIOBE VENTURE, LLC
       
By:
     
 Arnold P. Kling
   
 Manager

 
 
4

--------------------------------------------------------------------------------

 

EXHIBIT A


THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), NOR UNDER ANY STATE SECURITIES LAW AND MAY NOT BE SOLD,
PLEDGED, OFFERED FOR SALE, ASSIGNED OR TRANSFERRED UNLESS (a) A REGISTRATION
STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES ACT, AND ANY
APPLICABLE STATE SECURITIES LAW REQUIREMENTS HAVE BEEN MET OR (B) EXEMPTIONS
FROM THE REGISTRATION REQUIREMENTS UNDER THE SECURITIES ACT AND THE REGISTRATION
OR QUALIFICATION REQUIREMENTS OF APPLICABLE STATE SECURITIES LAWS ARE AVAILABLE.


FORM OF SENIOR SECURED CONVERTIBLE NOTE


$____________
__________, 20__
 
New York, New York



FOR VALUE RECEIVED, Protalex, Inc., a Delaware corporation (the “Company”),
promises to pay to the order of Niobe Ventures, LLC (“Holder”), at the offices
of Morse, Zelnick, Rose & Lander LLP, 405 Park Avenue, Suite 1401, New York, New
York 10022, the principal sum of ____________ (US$_____________) with interest
thereon at the rate of three percent (3%) per annum.  Any amounts that remain
unpaid after the Maturity Date shall thereafter bear interest at the rate of
twelve percent (12%) per annum.  Interest as aforesaid shall be calculated on
the basis of actual number of days elapsed over a year of 360 days.


The principal amount and all accrued interest of this Note is due on
___________, 20__] (the “Maturity Date”).


This Note is subject to the following additional provisions:


Section 1.             Definitions. For the purposes hereof, in addition to the
terms defined elsewhere in this Note: (a) capitalized terms not otherwise
defined herein have the meanings given to such terms in the Purchase Agreement,
and (b) the following terms shall have the following meanings:


“Alternate Consideration” shall have the meaning set forth in Section 4(d)(iii).


“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday in the United States or a day on which banking
institutions in the State of New York are authorized or required by law or other
government action to close.


“Common Stock” means the common stock, par value $0.00001 per share, of the
Company and stock of any other class into which such shares may hereafter have
been reclassified or changed.


“Common Stock Equivalents” means any option, warrant, convertible note,
preferred stock or other instrument exercisable for, or convertible into, Common
Stock.


“Conversion Date” shall have the meaning set forth in Section 3(a) hereof.

 
 

--------------------------------------------------------------------------------

 


“Conversion Price” shall have the meaning set forth in Section 3(b).


“Conversion Shares” means the shares of Common Stock issuable upon conversion of
this Note or as payment of interest, all in accordance with the terms hereof.


“Event of Default” shall have the meaning set forth in Section 5.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Facility Agreement” means the Credit Facility Agreement, dated as of December
1, 2009 to which the Company and the Holder are parties, as amended, modified or
supplemented from time to time in accordance with its terms.


“Fundamental Transaction” shall have the meaning set forth in Section 3(d)(ii)
hereof.


“Original Issue Date” means the date of the first issuance of this Note
regardless of the number of transfers of any Note and regardless of the number
of instruments which may be issued to evidence such Note.


“Person” means a corporation, an association, a partnership, organization, a
business, an individual, a government or political subdivision thereof or a
governmental agency.


“Purchase Agreement” means the Note and Common Stock Purchase Agreement, dated
as of November 11, 2009 to which the Company and the Holder are parties, as
amended, modified or supplemented from time to time in accordance with its
terms.


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.


“Security Agreement” means the Amended and Restated Security Agreement dated as
of December 1, 2009 by and between the Company and the Holder.


“Subsidiary” means any Person in which the Company owns more than 50% of the
outstanding equity.


“Transaction Documents” means the Facility Agreement, the Security Agreement and
this Note.


Section 2.             Registration of Transfers and Exchanges.


a)            Different Denominations. This Note is exchangeable for an equal
aggregate principal amount of Notes of different authorized denominations as
requested by the Holder surrendering the same, No service charge will be made
for such registration of transfer or exchange.


b)            Investment Representations.  This Note has been issued subject to
certain investment representations of the original Holder set forth in the
Purchase Agreement and may be transferred or exchanged only in compliance with
the Purchase Agreement and applicable federal and state securities laws and
regulations.


 
2

--------------------------------------------------------------------------------

 

c)            Reliance on Note Register. Prior to due presentment to the Company
for transfer of this Note, the Company and any agent of the Company may treat
the Person in whose name this Note is duly registered on the Note Register as
the owner hereof for the purpose of receiving payment as herein provided and for
all other purposes, whether or not this Note is overdue, and neither the Company
nor any such agent shall be affected by notice to the contrary.


Section 3.             Conversion.


a)            Voluntary Conversion. Subject to any shareholder approval that may
be required to authorize enough authorized but unissued common shares under the
Company’s Certificate of Incorporation, at any time after the Original Issue
Date until this Note is no longer outstanding, the principal and accrued
interest due and payable under this Note shall be convertible into shares of
Common Stock at the option of the Holder, in whole or in part at any time and
from time to time, so long and only to the extent that after taking into
consideration all issued and outstanding common stock shares and the maximum
number of shares issuable under all issued and outstanding convertible
securities at the time of conversion, there remain enough authorized but
unissued shares under the Company’s Certificate of Incorporation that are not
previously reserved for issuance under such convertible securities to effect
conversion of this Note.. The Holder shall effect conversions by delivering to
the Company the form of Notice of Conversion attached hereto as Annex A (a
“Notice of Conversion”), specifying therein the principal amount of Note to be
converted and the date on which such conversion is to be effected (a “Conversion
Date”). If no Conversion Date is specified in a Notice of Conversion, the
Conversion Date shall be the date that such Notice of Conversion is provided
hereunder. To effect conversions hereunder, the Holder shall not be required to
physically surrender the Note to the Company unless the entire principal amount
of this Note plus all accrued and unpaid interest thereon has been so converted.
Conversions hereunder shall have the effect of lowering the outstanding
principal amount of this Note in an amount equal to the applicable conversion.
The Holder and the Company shall maintain records showing the principal amount
converted and the date of such conversions. The Company shall deliver any
objection to any Notice of Conversion within 3 Business Days of receipt of such
notice. In the event of any dispute or discrepancy, the records of the Holder
shall be controlling and determinative in the absence of manifest error. The
Holder and any assignee, by acceptance of this Note, acknowledge and agree that,
by reason of the provisions of this paragraph, following conversion of a portion
of this Note, the unpaid and unconverted principal amount of this Note may be
less than the amount stated on the face hereof. However, at the Company’s
request, the Holder shall surrender the Note to the Company within five (5)
Trading Days following such request so that a new Note reflecting the correct
principal amount may be issued to Holder.


b)            Conversion Price. The conversion price in effect on any Conversion
Date (subject to adjustment herein) shall initially be equal to [$0.046] per
share.


c)            Mechanics of Conversion


i.           Conversion Shares Issuable Upon Conversion of Principal Amount. The
number of shares of Common Stock issuable upon a conversion hereunder shall be
determined by the quotient obtained by dividing (x) the amount of this Note
(whether principal or accrued but unpaid interest) to be converted by (y) the
Conversion Price.


ii.           Delivery of Certificate Upon Conversion. Not later than five
Trading Days after any Conversion Date, the Company will deliver to the Holder
at an address in the United States (A) a certificate or certificates
representing the Conversion Shares representing the number of shares of Common
Stock being acquired upon the conversion of Notes (including, if so timely
elected by the Company, shares of Common Stock representing the payment of
accrued interest) and (B) a bank check or wire transfer in the amount of accrued
and unpaid interest (if the Company is required to pay accrued interest in
cash).

 
3

--------------------------------------------------------------------------------

 


iii.           Reservation of Shares Issuable Upon Conversion. The Company
covenants that it will at all times reserve and keep available out of its
authorized and unissued shares of Common Stock solely for the purpose of
issuance upon conversion of this Note (after taking into account all existing
issued and outstanding shares of Common Stock and all shares reserved for
issuance under the Company’s issued and outstanding convertible securities),
free from preemptive rights or any other actual contingent purchase rights of
persons other than the Holder, not less than such number of shares of the Common
Stock as shall be issuable (taking into account the adjustments and restrictions
of Section 4) upon the conversion of the outstanding principal amount and
accrued interest under this Note. The Holder acknowledges that on the issuance
date of this Note, the Company does not have adequate shares authorized to
fulfill the foregoing obligation; however, the Company covenants and agrees that
it will use its commercially reasonable efforts after the Closing to obtain
stockholder approval to authorize an amendment to its Certificate of
Incorporation to provide for an adequate number of authorized shares of Common
Stock to meet the obligation set forth in this subsection  The Company covenants
that all shares of Common Stock that are issuable upon conversion of this Note
shall, upon issuance, be duly and validly authorized, issued and fully paid and
nonassessable.


iv.           Fractional Shares. Upon a conversion hereunder the Company shall
not be required to issue stock certificates representing fractions of shares of
the Common Stock, but may if otherwise permitted, make a cash payment in respect
of any final fraction of a share based on the fair market value of a share at
such time. If the Company elects not, or is unable, to make such a cash payment,
the Holder shall be entitled to receive, in lieu of the final fraction of a
share, one whole share of Common Stock.


v.           Transfer Taxes. The issuance of certificates for shares of the
Common Stock on conversion of this Note shall be made without charge to the
Holder for any documentary stamp or similar taxes that may be payable in respect
of the issue or delivery of such certificate, provided that the Company shall
not be required to pay any tax that may be payable in respect of any transfer
involved in the issuance and delivery of any such certificate upon conversion in
a name other than that of the Holder of such Notes so converted and the Company
shall not be required to issue or deliver such certificates unless or until the
person or persons requesting the issuance thereof shall have paid to the Company
the amount of such tax or shall have established to the satisfaction of the
Company that such tax has been paid.


d)           Mandatory Conversion.  If, at any time while this Note is
outstanding, (A) the Company effects any merger or consolidation of the Company
with or into another Person, (B) the Company effects any sale of all or
substantially all of its assets in one or a series of related transactions, (C)
any tender offer or exchange offer (whether by the Company or another Person) is
completed pursuant to which holders of Common Stock are permitted to tender or
exchange their shares for other securities, cash or property, or (D) the Company
effects any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property (in any such case, a
“Fundamental Transaction”), then, immediately prior to the occurrence of such
Fundamental Transaction the principal and accrued but unpaid interest payable
hereunder shall automatically be converted into shares of Common Stock in
accordance with the provisions of Section 3(c) hereof.

 
4

--------------------------------------------------------------------------------

 


Section 4.             Certain Adjustments.


a)            Stock Dividends and Stock Splits. If the Company, at any time
after the Issue Date while the Note is outstanding: (A) shall pay a stock
dividend or otherwise make a distribution or distributions on shares of its
Common Stock or any other equity or equity equivalent securities payable in
shares of Common Stock to all stockholders of the Company (which, for avoidance
of doubt, shall not include any shares of Common Stock issued by the Company
pursuant to this Note, including as interest thereon), (B) subdivide outstanding
shares of Common Stock into a larger number of shares, or (C) combine (including
by way of reverse stock split) outstanding shares of Common Stock into a smaller
number of shares, then the Conversion Price shall be multiplied by a fraction of
which the numerator shall be the number of shares of Common Stock (excluding
treasury shares, if any) outstanding before such event and of which the
denominator shall be the number of shares of Common Stock outstanding after such
event. Any adjustment made pursuant to this Section shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision, combination or
re-classification.


b)            Calculations. All calculations under this Section 4 shall be made
to the nearest cent or the nearest 1/100th of a share, as the case may be. The
number of shares of Common Stock outstanding at any given time shall not
includes shares of Common Stock owned or held by or for the account of the
Company, and the description of any such shares of Common Stock shall be
considered on issue or sale of Common Stock. For purposes of this Section 4, the
number of shares of Common Stock deemed to be issued and outstanding as of a
given date shall be the sum of the number of shares of Common Stock (excluding
treasury shares, if any) issued and outstanding.


c)            Notice to Holder.


i.           Adjustment to Conversion Price. Whenever the Conversion Price is
adjusted pursuant to any of this Section 4, the Company shall promptly mail to
each Holder a notice setting forth the Conversion Price after such adjustment
and setting forth a brief statement of the facts requiring such adjustment.


ii.           Notice to Allow Conversion by Holder. If (A) the Company shall
declare a dividend (or any other distribution) on the Common Stock; (B) the
Company shall declare a special nonrecurring cash dividend on or a redemption of
the Common Stock; (C) the Company shall authorize the granting to all holders of
the Common Stock rights or warrants to subscribe for or purchase any shares of
capital stock of any class or of any rights; (D) the approval of any
stockholders of the Company shall be required in connection with any
reclassification of the Common Stock, any consolidation or merger to which the
Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, of any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property; (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company; then, in each case, the Company shall cause to
mailed to the Holder at its last address as it shall appear upon the stock books
of the Company, at least 20 calendar days prior to the applicable record or
effective date hereinafter specified, a notice stating (x) the date on which a
record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the holders of the Common Stock of record to be entitled to such
dividend, distributions, redemption, rights or warrants are to be determined or
(y) the date on which such reclassification, consolidation, merger, sale,
transfer or share exchange is expected to become effective or close, and the
date as of which it is expected that holders of the Common Stock of record shall
be entitled to exchange their shares of the Common Stock for securities, cash or
other property deliverable upon such reclassification, consolidation, merger,
sale, transfer or share exchange; provided, that the failure to mail such notice
or any defect therein or in the mailing thereof shall not affect the validity of
the corporate action required to be specified in such notice. The Holder shall
be entitled to convert this Note during the 20-day period commencing the date of
such notice to the effective date of the event triggering such notice.

 
5

--------------------------------------------------------------------------------

 


Section 5.             Events of Default.


a)            Event of Default.  Wherever used herein, means any one of the
following events (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):


i.           any default in the payment of (A) the principal, or (B) interest
(including Late Fees) on this Note as and when the same shall become due and
payable (whether on a Conversion Date or the Maturity Date or by acceleration or
otherwise) which default is not cured within ten (10) Trading Days after written
notice from the Holder;


ii.           any representation or warranty made herein, or in any other
Transaction Document or the Purchase Agreement or any certificate made or
delivered to the Holder shall be untrue or incorrect in any material respect as
of the date when made or deemed made; or


iii.           (i) there is commenced against the Company or any Subsidiary
thereof a case under any applicable bankruptcy or insolvency laws as now or
hereafter in effect or any successor thereto, or any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to the Company or any Subsidiary thereof which
remains undismissed for a period of 60 days; or (ii) the Company or any
Subsidiary thereof is adjudicated by a court of competent jurisdiction insolvent
or bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or (iii) the Company or any Subsidiary thereof suffers
any appointment of any custodian or the like for it or any substantial part of
its property which continues undischarged or unstayed for a period of 60 days.


b)            Remedies Upon Event of Default. If any Event of Default occurs,
the full principal amount of this Note, together with interest and other amounts
owing in respect thereof, to the date of acceleration shall become, at the
Holder’s election, immediately due and payable in cash. The Holder need not
provide and the Company hereby waives any presentment, demand, protest or other
notice of any kind, and the Holder may immediately and without expiration of any
grace period enforce any and all of its rights and remedies hereunder and all
other remedies available to it under applicable law. Such declaration may be
rescinded and annulled by Holder at any time prior to payment hereunder and the
Holder shall have all rights as a Note holder until such time, if any, as the
full payment under this Section shall have been received by it. No such
rescission or annulment shall affect any subsequent Event of Default or impair
any right consequent thereon.


 
6

--------------------------------------------------------------------------------

 

Section 6.             Miscellaneous.


a)            Notices. Any and all notices or other communications or deliveries
to be provided by the Holder hereunder, including, without limitation, any
Notice of Conversion, shall be in writing and delivered personally, by
facsimile, sent by a nationally recognized overnight courier service, addressed
to the Company, at 145 Union Square Drive, New Hope, PA 18938, attention:  Chief
Financial Officer, or such other address or facsimile number as the Company may
specify for such purposes by notice to the Holder delivered in accordance with
this Section. Any and all notices or other communications or deliveries to be
provided by the Company hereunder shall be in writing and delivered personally,
by facsimile, sent by a nationally recognized overnight courier service
addressed to the Holder at the facsimile, telephone number or address of such
Holder appearing on the books of the Company, or if no such facsimile telephone
number or address appears, at the principal place of business of the Holder. Any
notice or other communication or deliveries hereunder shall be deemed given and
effective on the earliest of (i) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified in this Section prior to 5:30 p.m. (New York City time), (ii) the date
after the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile telephone number specified in this Section later than
5:30 p.m. (New York City time) on any date and earlier than 11:59 p.m. (New York
City time) on such date, (iii) the second Business Day following the date of
mailing, if sent by nationally recognized overnight courier service, or (iv)
upon actual receipt by the party to whom such notice is required to be given.


b)            Absolute Obligation. Except as expressly provided herein, no
provision of this Note shall alter or impair the obligation of the Company,
which is absolute and unconditional, to pay the principal of, interest and
liquidated damages (if any) on, this Note at the time, place, and rate, and in
the coin or currency, herein prescribed. This Note is a direct debt obligation
of the Company.


c)            Lost or Mutilated Note. If this Note shall be mutilated, lost,
stolen or destroyed, the Company shall execute and deliver, in exchange and
substitution for and upon cancellation of a mutilated Note, or in lieu of or in
substitution for a lost, stolen or destroyed Note, a new Note for the principal
amount of this Note so mutilated, lost, stolen or destroyed but only upon
receipt of evidence of such loss, theft or destruction of such Note, and of the
ownership hereof; and indemnity, if requested, all reasonably satisfactory to
the Company.


d)            Security Interest. This Note is a direct debt obligation of the
Company and, pursuant to the Security Agreement all of the Company’s obligations
hereunder are secured by a first priority perfected security interest in all of
the assets of the Company for the benefit of the Holder.


e)            Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Note, and any claim,
controversy or dispute arising under or related to this Note, the relationship
of the parties, and/or the interpretation and enforcement of the rights and
duties of the parties hereunder shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof. Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by any of the Transaction Documents (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, employees or agents) shall be commenced in the state or federal
courts sitting in the City of New York, Borough of Manhattan (the “New York
Courts”). Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, or such New York Courts are improper or
inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Note and agrees that such service
shall constitute good and sufficient service of process and notice thereof
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. Each party hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any legal proceeding arising out of or relating to this Note or
the transactions contemplated hereby. If either party shall commence an action
or proceeding to enforce any provisions of this Note, then the prevailing party
in such action or proceeding shall be reimbursed by the other party for its
attorney’s fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.

 
7

--------------------------------------------------------------------------------

 


f)             Waiver. Any waiver by the Company or the Holder of a breach of
any provision of this Note shall not operate as or be construed to be a waiver
of any other breach of such provision or of any breach of any other provision of
this Note. The failure of the Company or the Holder to insist upon strict
adherence to any term of this Note on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Note. Any waiver must be
in writing.


g)            Severability. If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder violates
applicable laws governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum permitted rate of interest.
The Company covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law or other law which
would prohibit or forgive the Company from paying all or any portion of the
principal of or interest on this Note as contemplated herein, wherever enacted,
now or at any time hereafter in force, or which may affect the covenants or the
performance of this indenture, and due Company (to the extent it may lawfully do
so) hereby expressly waives all benefits or advantage of any such law, and
covenants that it will not, by resort to any such law, binder, delay or impeded
the execution of any power herein granted to the Holder, but will suffer and
permit the execution of every such as though no such law has been enacted.


h)            Next Business Day. Whenever any payment or other obligation
hereunder shall be due on a day other than a Business Day, such payment shall be
made on the next succeeding Business Day.


i)              Headings. The headings contained herein are for convenience
only, do not constitute a part of this Note and shall not be deemed to limit or
affect any of the provisions hereof.


IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by a
duly authorized officer as of the date first above indicated.



 
PROTALEX, INC.
       
By: 
     
Kirk M. Warshaw, Chief Financial Officer


 
8

--------------------------------------------------------------------------------

 


ANNEX A


NOTICE OF CONVERSION


The undersigned hereby elects to convert principal under the Senior Secured
Convertible Note of Protalex, Inc., a Delaware corporation (the “Company”), due
on ___________, 20__, into shares of common stock, par value $0.00001 per share
(due “Common Stock”), of the Company according to the conditions hereof, as of
the date written below. If shares are to be issued in the name of a person other
than the undersigned, the undersigned will pay all transfer taxes payable with
respect thereto and is delivering herewith such certificates and opinions as
reasonably requested by due Company in accordance therewith. No fee will be
charged to the holder for any conversion, except for such transfer taxes, if
any.


The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock.


Conversion calculations:
Date to Effect Conversion:


Principal Amount of Notes to be Converted:


Payment of Interest in Common Stock_ yes _  no
If yes, $______ of Interest Accrued on Account of
Conversion at Issue.


Number of shares of Common Stock to be issued:
 
Signature:


Name:


Address:


 
 

--------------------------------------------------------------------------------

 

EXHIBIT B

 
[INTENTIONALLY OMITTED]
 
 
 

--------------------------------------------------------------------------------

 